Exhibit 10.1

AMENDMENT (this “Amendment”) dated as of June     , 2011, by and among WireCo
WorldGroup (Cayman) Inc., f/k/a Wire Rope Corporation of America, Inc. (the
“Company”) and Ira Glazer (the “Executive”) to the EMPLOYMENT TERM SHEET (the
“Original Agreement”), dated as of February 8, 2007, by and among the Company
and the Executive.

WHEREAS, the parties wish to amend certain terms of the Original Agreement as
hereinafter provided.

NOW, THEREFORE, in consideration of the premises, mutual covenants,
representations, warranties and agreements hereinafter set forth and set forth
in the Original Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:

Section 1. Bonus Plan. The paragraph entitled “Annual Bonus” is hereby amended
by deleting the phrase “fiscal 2007” and replacing it with the phrase “fiscal
2011 and beyond”. Exhibit A to the Original Agreement is hereby replaced in its
entirety by Exhibit A hereto.

Section 2. Effect. Except as expressly amended hereby, the Original Agreement
continues to be, and shall remain, in full force and effect in accordance with
its terms with no other modification or waiver and is hereby ratified and
confirmed. The provisions set forth in the paragraph of the Original Agreement
entitled “Governing Law/Forum of Dispute Resolution” are incorporated by
reference as if set forth fully herein.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first written above.

 

COMPANY: WIRECO WORLDGROUP (CAYMAN) INC.         By:  

/s/ W. Dexter Paine, III

        Name:   W. Dexter Paine, III         Title:   Director EXECUTIVE:

/s/ Ira Glazer

Ira Glazer



--------------------------------------------------------------------------------

Exhibit A

CEO Bonus Plan

For Fiscal Year 2011 & Beyond

Purpose:

To structure an incentive plan that aligns the interests of the CEO; the
principal shareholders; and the relevant stakeholders of the company toward
achieving optimum results for the respective constituents. Objectives (set
annually by the Board of Directors; and, consistent with the investment thesis
developed by Paine & Partners (f/k/a/ Fox Paine) in its 2006 acquisition of Wire
Rope Corporation of America) will consist of: (i) attainment of annual budgeted
Adjusted EBITDA results audited annually; (ii) achievement of certain business
objectives mutually established by the Board of Directors and the CEO for the
respective fiscal year; and, (iii) the Board’s discretionary assessment of the
CEO’s leadership impact on the business; on its managers and employees; and, on
its future growth.

Structure; measurements; and application:

The bonus plan, exclusively structured for the CEO, is designed to pay a bonus
of 1.00% of Adjusted EBITDA for achievement of 100% of the budgeted Adjusted
EBITDA; successful completion of the key objectives established for the fiscal
year; and, the Board’s judgment that the CEO exhibited the leadership and
maintained the ethical standards representative of the business goals and
objectives of WireCo WorldGroup (Cayman), Inc. (“WireCo”). If WireCo exceeds
budgeted Adjusted EBITDA by 10%, the bonus plan payment has the potential to
reach a maximum target of 1.80% of Adjusted EBITDA.

Three factors contribute to the total bonus payout:

 

  i.) Numerical measurement based on the audited Adjusted EBITDA contributes 75%
of the annual bonus potential;

 

  ii.) Achievement of key objectives for the fiscal year contributes 12.5% of
the annual bonus potential; and

 

  iii.) The Board’s assessment of the CEO’s “non-objective performance”
contributes 12.5% of the annual bonus potential.

Range of bonus potential:

 

  i.) The minimum performance by the company in order for any bonus payment to
be made requires achievement of 90% of the budgeted Adjusted EBITDA for the
fiscal year. At 90% of budgeted Adjusted EBITDA, the bonus target would be 0.05%
of Adjusted EBITDA ($52,000, based on the 2011 budget of $115.899 million).

 

  ii.) As the Adjusted EBITDA approaches the budgeted Adjusted EBITDA (between
90% and 100%) the bonus target potential increases as a percentage of Adjusted
EBITDA from 0.05% to 1.00%, as described below.

 

  iii.) The bonus potential continues to increase, as described below, until it
reaches a maximum target of 1.80% of Adjusted EBITDA, which is achieved when
Adjusted EBITDA reaches 110% of the budgeted Adjusted EBITDA for the fiscal
year.



--------------------------------------------------------------------------------

Calculation of Bonus:

The actual calculations for the cash payout to the CEO will be determined by the
following:

 

  i.)

The cash portion due strictly to attainment of financial goals will equal 75% of
the “Performance-Based Amount,” which will be determined as follows: If actual
Adjusted EBITDA is 90% of budgeted Adjusted EBITDA, the Performance-Based Amount
shall equal 0.05% of Adjusted EBITDA; if actual Adjusted EBITDA is between 90%
and 100% of budgeted Adjusted EBITDA, the Performance-Based Amount shall equal
(x) Adjusted EBITDA times (y) the sum of (i) 0.05% and (ii) the number of
percentage points by which actual Adjusted EBITDA exceeds 90% (rounded to the
nearest 10th of a point and taken as a non-percentage amount) multiplied by
0.095%; if actual Adjusted EBITDA is 100% of budgeted Adjusted EBITDA, the
Performance-Based Amount shall equal 1.00% of Adjusted EBITDA; if actual
Adjusted EBITDA exceeds 100% of budgeted Adjusted EBITDA, the Performance-Based
Amount shall equal (x) Adjusted EBITDA times (y) the sum of (i) 1.00% and
(ii) the number of percentage points by which actual Adjusted EBITDA exceeds
100% (rounded to the nearest 10th of a point and taken as a non-percentage
amount) multiplied by 0.080%; plus,

 

  ii.) An additional cash component shall be based on Board’s performance review
of CEO’s accomplishments versus planned objectives. The expectation is that this
amount will equal 12.5% of the Performance-Based Amount, but the Board has the
discretion to adjust the amount upward or downward based on its assessment of
the CEO’s accomplishments in respect of key objectives. And, finally;

 

  iii.) An additional cash component shall be based on Board’s subjective
evaluations of the CEO’s leadership impact during the applicable fiscal year.
The expectation is that this amount will equal 12.5% of the Performance-Based
Amount, but the Board has the discretion to adjust the amount upward or downward
based on its assessment of the CEO’s intangible/subjective achievements.

The sum of these three cash payouts would constitute the CEO’s annual
performance-based bonus.

Bonus Calculation Examples:

This bonus calculation example uses the 2011 annual budgeted Adjusted EBITDA as
proposed by WireCo management and accepted by the Board of Directors. Subsequent
year’s bonus calculations will use the annual budgeted Adjusted EBITDA as
proposed by WireCo management and accepted by the Board of Directors.

 

      Minimum
Performance     Target     Maximum
Performance  

FY 2011 Adjusted EBITDA

   $ 104.3 MM      $ 115.9 MM      $ 127.5 MM   

EBITDA Percentage

     0.05 %      1.00 %      1.80 % 

Performance-Based Amount

   $ 52,000      $ 1,159,000      $ 2,300,000   



--------------------------------------------------------------------------------

Bonus Calculation Model:

FY 2011 Budgeted Adjusted EBITDA = $115.899 million

 

                           Bonus Payout Components  

% of Budgeted

EBITDA

     Actual
EBITDA      Bonus % of
EBITDA     Performance-
Based Amount      75% Controlled
EBITDA      12.5% Objective
Determination      12.5% Subjective
Determination     90%       $ 104.3         0.05 %    $ 52,000       $ 39,000   
   $ 6,500       $ 6,500      91%         105.5         0.15 %      153,000   
     114,750         19,125         19,125      92%         106.6         0.24
%      256,000         192,000         32,000         32,000      93%        
107.8         0.34 %      361,000         270,750         45,125         45,125
     94%         108.9         0.43 %      468,000         351,000        
58,500         58,500      95%         110.1         0.53 %      578,000        
433,500         72,250         72,250      96%         111.3         0.62 %     
690,000         517,500         86,250         86,250      97%         112.4   
     0.72 %      804,000         603,000         100,500         100,500     
98%         113.6         0.81 %      920,000         690,000         115,000   
     115,000      99%         114.7         0.91 %      1,038,000        
778,500         129,750         129,750      100%       $ 115.9         1.00 % 
  $ 1,159,000       $ 869,250       $ 144,875       $ 144,875      101%        
117.1         1.08 %      1,265,000         948,750         158,125        
158,125      102%         118.2         1.16 %      1,372,000         1,029,000
        171,500         171,500      103%         119.4         1.24 %     
1,482,000         1,111,500         185,250         185,250      104%        
120.5         1.32 %      1,593,000         1,194,750         199,125        
199,125      105%         121.7         1.40 %      1,706,000         1,279,500
        213,250         213,250      106%         122.9         1.48 %     
1,821,000         1,365,750         227,625         227,625      107%        
124.0         1.56 %      1,938,000         1,453,500         242,250        
242,250      108%         125.2         1.64 %      2,057,000         1,542,750
        257,125         257,125      109%         126.3         1.72 %     
2,178,000         1,633,500         272,250         272,250      110%        
127.5         1.80 %      2,300,000         1,725,000         287,500        
287,500   